Status of the Claims
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action for 17/129,608 filled on 12/21/2020
Claims 1 – 20 are currently pending and have been considered below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2022 was fully considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 10, 11, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pubs 20200151815 et al. – Whitfield et al. hereinafter as WHITFIELD

Regarding Claim 1, 10 and 18: 

WHITFIELD discloses:
1. A computer implemented method of cloud data computing with computer readable instructions, comprising: 
electronically processing a computer readable set of user attribute data; (user profile data, para. 0142)
electronically receiving a data token including at least one of the user attribute data; (token with respect to user, para. 00226)
electronically generating a user digital score attribute data associated with the at least one of the user attribute data; (social score, para. 0198)
electronically generating data for a graphical user interface for displaying an instrument digital score attribute data including gaming interaction data associated with the computer readable set of user attribute data; (wherein the gamification score is the profit value) and 
electronically generating data for a graphical user interface for displaying a virtual portfolio attribute data (portfolio data and tracking profit, para. 0070 and fig. 3 I) associated with the user digital score attribute data and the instrument digital score attribute data.  (social score and aggregate score, para. 0081, 0198)
WHITFIELD does not explicitly disclose of an instrument digital score attribute data however WHITFIELD discloses of social score in regards to items being traded and WHITFIELD discloses of items that elements that can be traded such as crypto and assets. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention for WHITFIELD to disclose instrument digital score attribute data as this would allow the ability for users to improve their performance and benefit from the performance of others. ( para. 0225)
Regarding Claim 2, and  11: 

WHITFIELD discloses of claim 1:
further comprising electronically processing the computer readable set of user attribute data to generate social interaction data for generating in the user digital score attribute data. (social score, para. 0198)

Regarding Claim 5 and 15: 
WHITFIELD discloses of claim 1:
wherein the at least one user attribute data further comprises blockchain associated data.  (blockchain , para. 0227)

Regarding Claim 6 and 16: 
WHITFIELD discloses of claim 5:
wherein the blockchain associated data further comprises bitcoin. (bitcoin, para. 0003) 
Claims 3, 7, 8, 9, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pubs 20200151815 et al. – Whitfield et al. hereinafter as WHITFIELD in view of US Patent 10621561 – Brock et al. hereinafter as BROCK

Regarding Claim 3 and 12:
WHITFIELD discloses of claim 1:
WHITFIELD does not disclose:
wherein the gaming interaction data includes a plurality of user league gaming attribute data.
BROCK discloses:
wherein the gaming interaction data includes a plurality of user league gaming attribute data.  (Where in the scoring of points against other users is interpreted as a league gaming attribute data. col 20 line31 – 32)
It would be obvious to one of ordinary skill in the art before the effective filling date of the applicants invention for WHITFIELD’s method of determining a user’s virtual portfolio to utilize BROCK’s method of gaming interaction data include a plurality of user league gaming attribute data as this would allow WHITFIELD to improve their performance and benefit from the performance of others. (para. 0225)

Regarding Claim 7: 
WHITFIELD discloses of claim 1:
WHITFIELD does not disclose:
wherein the gaming interaction data comprising gaming community attribute data.
BROCK discloses:
wherein the gaming interaction data comprising gaming community attribute data. (social leader board against users existing contact list, col 20 line31 – 32)
It would be obvious to one of ordinary skill in the art before the effective filling date of the applicants invention for WHITFIELD’s method of determining a user’s virtual portfolio to utilize BROCK’s method of determining gamification within a community as this would allow WHITFIELD to improve their performance and benefit from the performance of others. (para. 0225)

Regarding Claim 8: 
WHITFIELD discloses of claim 1:
WHITFIELD does not disclose:
wherein the at least one of the user attribute data further comprises social media ranking data.
BROCK discloses:
wherein the at least one of the user attribute data further comprises social media ranking data.  (social leader board, col 20 line31 – 32)
It would be obvious to one of ordinary skill in the art before the effective filling date of the applicants invention for WHITFIELD’s method of determining a user’s virtual portfolio to utilize BROCK’s method of social media ranking data as this would allow WHITFIELD to improve their performance and benefit from the performance of others. (para. 0225)


Regarding Claim 9 and 17:   
WHITFIELD discloses of claim 1:
WHITFIELD does not disclose:
 wherein the at least one of the user attribute data further comprises geographic attribute data.
BROCK discloses:
wherein the at least one of the user attribute data further comprises geographic attribute data.  (Customer device shares its location, col line 40 – 57)
It would be obvious to one of ordinary skill in the art before the effective filling date of the applicants invention for WHITFIELD’s method of determining a user’s virtual portfolio to utilize BROCK’s method of wherein the user attribute data comprises geographical attribute data as this would allow WHITFIELD to improve their performance and benefit from the performance of others. (para. 0225)



Claims 4, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pubs 20200151815 et al. – Whitfield et al. hereinafter as WHITFIELD in view of US Patent 10621561 – Brock et al. hereinafter as BROCK in further view of US PG Pubs 20150094144 – Brown et al. hereinafter as brown


Regarding Claim 4, 13 and 19: 
WHITFIELD / BROCK discloses of claim 1
WHITFIELD / BROCK does not disclose:
wherein the user digital score attribute data is generated from a stamina attribute data, a power attribute data, and a control attribute data.
BROWN discloses:
wherein the user digital score  (score, para. 0202) attribute data is generated from a stamina attribute data(stamina, para. 0288), a power attribute data(toughness endures damage , para. 0288), and a control attribute data(receiving user input for control within game, para. 0319). 
It would be obvious to one of ordinary skill in the art before the effective filling date of the applicants invention for WHITFIELD / BROCK’s method of gamification of assets to utilize BROWN’s method wherein the user digital score includes data such as stamina, power and control as this would allow WHITFIELD to improve their performance and benefit from the performance of others. (para. 0225)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pubs 20190303807 – Gueye – facilitating provisions of social networking data to a mobile device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                                                                                                                                                                                                                          /HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681